Per Curiam:
The judgment of the court is well supported by reason and by authority. The act of 1851 is a legislative gift to a widow,, which may devest such liens as are created by statute only, but does not devest one created by a mortgage. A mortgage is a> contract whereby the debtor specifically pledges -the land therein described to his creditor as security for the mortgage debt.
While for some purposes a mortgage is a mere chose in action, yet for other purposes it is a formal pledge of the land,, and a purchaser at sheriff’s sale under the mortgage will take-the land discharged from secret equities.
Judgment affirmed.